United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2937
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                 Jose Maria Valencia, also known as Don Chema

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                             Submitted: June 19, 2019
                               Filed: June 24, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Jose Valencia pleaded guilty to conspiracy to distribute methamphetamine, 21
U.S.C. §§ 841(a)(1), (b)(1)(A), 846. The district court 1 sentenced him to life in

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
prison. In an Anders brief, Valencia’s counsel suggests that the sentence is
substantively unreasonable and requests permission to withdraw. See Anders v.
California, 386 U.S. 738 (1967).

       We conclude that Valencia’s sentence is substantively reasonable. See United
States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en banc) (discussing
appellate review of sentencing decisions); see also United States v. Callaway, 762
F.3d 754, 760 (8th Cir. 2014) (stating that a within-Guidelines-range sentence is
presumptively reasonable). The record establishes that the district court sufficiently
considered the statutory sentencing factors, 18 U.S.C. § 3553(a), and did not rely on
an improper factor or commit a clear error of judgment. See United States v.
Wohlman, 651 F.3d 878, 887 (8th Cir. 2011); Feemster, 572 F.3d at 461. We have
also independently reviewed the record and conclude that no other non-frivolous
issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988). Accordingly, we
affirm the judgment and grant counsel permission to withdraw.
                       ______________________________




                                         -2-